1

2

3

4

5
                              UNITED STATES DISTRICT COURT
6
                                     DISTRICT OF NEVADA
7
                                               ***
8

9    SHAYLON SMITH,                                   Case No. 3:17-cv-00579-MMD-CBC

10                                    Petitioner,                  ORDER
            v.
11
     WARDEN BAKER, et al.,
12
                                  Respondents.
13

14         Respondents’ third unopposed motion for extension of time (ECF No. 28) is

15   granted. Respondents will have until May 3, 2019, within which to file a response to the

16   amended petition for writ of habeas corpus in this case.

17         DATED THIS 4th day of March 2019.

18

19                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
